— Judgment and order unanimously reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: The court should have charged that, at a grade crossing, a railroad train has the right of way over an automobile on the intersecting highway (Caledonia Ins. Co. v. Erie R.R. Co., 219 App. Div. 685; 1 Encyclopedia, New York Law of Automobiles, § 851; 4 N. Y. Juris., Automobiles, § 543). The defendant’s request to charge with respect to this point may have been somewhat prolix but it sufficiently directed the court’s attention to the deficiency in its charge. (Appeal from a judgment of Niagara Trial Term for plaintiff in an action for property damage and personal injuries sustained in a collision between a motor vehicle owned and operated by plaintiff and a railroad Diesel engine owned and operated by defendant. The order denied a motion for a new trial.) Present •— Williams, P. J., Bastow, Halpern, MoClusky and Henry, JJ.